11-3794
    Dabush v. The Guardian Life Ins. Co. of Am.



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 25th day of October, two thousand twelve.

    PRESENT:
                AMALYA L. KEARSE,
                ROBERT A. KATZMANN,
                BARRINGTON D. PARKER,
                      Circuit Judges.
    _______________________________________

    Amiel Dabush,

                                Plaintiff-Appellant,

                      v.                                                     11-3794

    The Guardian Life Insurance Company of
    America,

                      Defendant-Appellee.
    _______________________________________


    FOR PLAINTIFF-APPELLANT:                           Amiel Dabush, pro se, Weston, CT.

    FOR DEFENDANT-APPELLEE:                            Daniel J. Krisch, John B. Farley, and Jeffrey F.
                                                       Gostyla, Halloran & Sage LLP, Hartford, CT.
       Appeal from a judgment of the United States District Court for the District of

Connecticut (Thompson, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment is AFFIRMED.

       Appellant Amiel Dabush, proceeding pro se, appeals the district court’s grant of

summary judgment on his claim brought pursuant to the Employee Retirement Income Security

Act of 1974, 29 U.S.C. § 1001 et seq. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s grant of summary judgment with the view that

“[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

issues of material fact and that the moving party is entitled to judgment as a matter of law.”

Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

       Upon such review, we conclude that Dabush’s appeal is without merit substantially for

the reasons articulated by the district court in its well-reasoned order. See Dabush v. The

Guardian Life Ins. Co. of Am., No. 10-cv-67 (D. Conn. Aug. 15, 2011). We have considered

Dabush’s remaining arguments and find them to be without merit.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                  2